[ News Release TSX:RMX | NYSE Amex:RBYJuly 27, 2009 Rubicon Provides Updates, Phoenix Gold Project, Red Lake, Ontario -New deep intercept 3,776 feet below surface(1151 metres) of 0.30 oz/ton gold over 16.4 feet plus 1.19 oz/ton gold over 1.6 feet- - Robust F2 gold system continues to the southwest and to depth- -Shaft extension underway and property-wide drilling expanded by up to 20,000 metres to test other Phoenix targets - Rubicon Minerals Corporation (RMX.TSX:RBY.NYSE-AMEX) is pleased to provide an update on its drilling and shaft sinking activities at its 100%-controlled Phoenix Gold Project, located in the heart of the prolific Red Lake Gold District of Ontario. Five drill rigs are currently in operation on the project, three on surface and two from underground on the 122-metre level as part of the ongoing 80,000-metre drill program. Prior to this program, the company had drilled approximately 65,000 metres on the high-grade F2 Zone since its discovery in March, 2008 (see numerous releases since March 12, 2008 and www.rubiconminerals.com for further details). Drilling Update In its March 30, 2009 news release, Rubicon announced an 80,000-metre drill program designed to expand the known extent of the F2 Zone system. The planned drilling will test a 1200 metre by 1600 metre target area, and is referred to as the ‘9X drill plan’ as outlined in Figure 2. In its June 8, 2009 news release, Rubicon announced that two deep master holes were underway to test target areas 7 and 8. Although the two master holes have not yet reached their designed target depth, both have encountered gold mineralization at shallower levels (see Table 1 and Figures 1 and 2). F2-66 intersected0.30 oz/ton gold over 16.4 feet including 0.98 oz/ton gold over 3.3 feet at a vertical depth of 3,776 feet (1151 metres) below surface (10.2 g/t gold over 5.0 metres including 33.7 g/t gold over 1.0 metre)and 0.66 oz/ton gold over 3.3 feet including 1.19 oz/ton over 1.6 feet at a vertical depth of 3,386 feet (1032 metres) below surface (22.6 g/t gold over 1.0 metre including 40.9 g/t gold over 0.5 m) in target areas 5 and 8(Figure 2). These intercepts confirm that gold is present at depth and extends the strike length of the F2 Zone by a further 262 feet (80 metres) to a total of 2,559 feet (780 metres). Hole
